                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    November 26, 2019

BY ECF AND EMAIL

The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
                                                                  MEMO ENDORSED
New York, New York 10007
failla_nysdchambers@nysd.uscourts.gov

       Re:     United States v. Okechukwu Peter Ezika, S5 18 Cr. 117 (KPF)

Dear Judge Failla:

       The Government respectfully submits this letter to request a brief extension of time within
which to file its response to the defendant’s motion to withdraw his guilty plea and to withdraw
his waiver of the right to a grand jury indictment. (Dkt. Nos. 173-76.) The Government’s response
presently is due on or before December 2, 2019, and the defendant’s reply presently is due on or
before December 16, 2019. (Dkt. 194.) In light of an unanticipated delay in obtaining certain
documents and other materials that may materially inform the Government’s response, the
Government respectfully requests an extension to file its response until on or before December 6,
2019, and that the defendant accordingly be permitted to file his reply on or before December 20,
2019. The defendant consents to this request.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York


                                                By ____________________________
                                                   Juliana N. Murray
                                                   Robert B. Sobelman
                                                   Assistant United States Attorneys
                                                   (212) 637-2314/2616

cc:    Michael Kushner, Esq. (by ECF and email)
Application GRANTED.

Dated:    November 26, 2019    SO ORDERED.
          New York, New York




                               HON. KATHERINE POLK FAILLA
                               UNITED STATES DISTRICT JUDGE
